DIELO'Ní, J.
(dissenting). The bankrupt, Egan, was a practicing attorney in this state prior to April 4, 1916. The defendants herein were a firm' of practicing attorneys who entered into a *599contract, on and prior to the 20th day of September, 1915, with one Clinkscales to prosecute a claim against the Wisconsin Granite Company under a contingent fee contract whereby they were to receive a sum of money equal to 50 per cent, of any amount recovered from said action. On September 20, 1915, the defendants entered into a contract with Egan whereby it was agreed, said Clinkscales approving, that the attorney’s fees due and payable under the original contract be divided equally between defendants and said Egan. It was agreed also that any money paid out by said Egan for expenses in the presentation of said case should be deducted as a part of expenses before the division between said Clinkscales and said attorneys was made. Said action was tried in -the circuit court of Minnehaha county, this state, with Egan assisting, and a verdict and judgment for said Clinkscales was secured. The Wisconsin Granite Company then appealed to this court. In December, 1916, this court affirmed the decision of the lower court. A petition for rehearing was filed. This court finally determined the matter in February, 1917, and judment was paid to the defendants in this case. On March 1, 1918, said Egan brought action in circuit court against defendants for his share of the judgment, and secured same. Defendants then appealed to this court from such judgment and an order denying a new tidal, and on December 31, 1918, this court reversed the judgment of the lower court. On October 20, 1919, an order to show cause was issued by said circuit court at the instance of said Egan, directing defendants to show cause why Egan should not be permitted to file an amended complaint. Egan then moved said circuit court for a judgment on default. Said motion was heard oh December 29, 1919. No further proceedings having been taken by said Egan within the year from the time the decision was made, die defendants, on January 20, 192O', obtained from said circuit court an order to show cause why Egan’s complaint should not be dismissed, and a judgment was entered dismissing same for lack of prosecution. On September 5, 1921, the court denied said motion. This action was tried a second time, and, on November 23, 1921, a jury returned a verdict for Egan for the amount of $612, and a special verdict that the defendants earned the sum of $1,500 subsequent to the disbarment of said Egan Previous to the entering of the judgment, defendants moved said court for judg*600ment notwithstanding the verdict. This motion was denied, and said circuit court entered' judgment in favor of Egan in the amount of $612, and, in addition, the costs of $80.10, to be taxed by the clerk of said court. Opposition to this taxation was filed and served by the defendants, and an appeal was taken to the circuit court, which court affirmed and sustained the clerk’s taxation of costs herein. It is from the judgment of said circuit court that this appeal is taken. Egan contends that he earned and performed the labor in securing at least 75 per cent, of said net fee, and that the reasonable value of the services performed by him was $2,000.
It is the sole and only contention of appellants that, because said Egan 'was disbarred on April 4, 1916, he could not recover from his partners in this joint enterprise for any services which he had earned in the trial of this action before the date of disbarment.
I think that Egan’s contention that he should receive $2,000 for his services cannot be upheld, but I think' that he should be remunerated for services performed up to the date of his disbarment. Senneff v. Healy, 135 N. W. 27, 155 Iowa, 82, 39 L. R. A. (N. S.) 219. Having, failed to carry out the full terms of his contract with the appellants, was Egan entitled to receive the full amount contracted for? The Senneff 'Case sustains this contention, and bases it upon the ground that they were engaged in a joint enterprise, and that the facts bring the case squarely within the reason of the rule announced in the Senneff Case, and held that the personal representatives were entitled to the whole amount that they would have been entitled to, if he had not been disbarred, and performed the full part of such contract. The court then say:
“Any disability which renders such contract from that time on impossible of performance annuls the contract.”
It will be noticed that the court in treating this issue does not mean to hold that all contracts, including those that had been partially performed, and the benefits accepted, would come under the ban of disapproval. There is a clear distinction made between the case of partial performance' and complete performance of a contract. I am not aware of any case holding to the extent claimed by these appellants. To do so would mean that appellants *601could accept the services and enjoy 'benefits of the same without approving of such services to that extent, and I think no case can be found 'which goes to that extent. I think the only correct theory is the approval of the services to the extent received by the appellant while respondent was capable of performing such services. To do otherwise would produce a monstrous wrong, and deprive the respondent of compensation for services rendered. These appellants were as much bound as Egan to fulfill the contract which they were engaged in. They started on the enterprise presumptively in good faith, and the fact that they had completed the enterprise and work to that extent constituted part performance. Egan stands in the same position as to performance as the appellants, and the rights under the joint contract inured io the benefit of all. Appellants had no more right to repudiate their duties under this joint contract than had Egan.
A very interesting case is found in Bessie v. Northern Pacific Ry. Co., 105 N. W. 936, 14 N. D. 614, which sustains the position taken 'in the Senneff Case, and holds that the contract and lien’ were a partnership matter. The lien was not an individual or divisible one. It was an entirety, and belonged to the partnership. It remained such after the firm dissolved for purposes of bringing to a close business commenced by the partnership, unless shown to have been changed by a new and valid contract. ”Martin C. Freerks, who was suspended, had an interest in,the suit up to the dissolution. Plis suspension from practice did not prevent him from claiming what was due him upon an accounting with the firm for business done by it before the dissolution.”
A very instructive case is found in Morton v. Forsee, 155 S. W. 765, 249 Mo. 409, Ann. Cas. 1914D, 197: *602diet in this case cannot stand, because it is the result of a wrong' theory of the law of the case. We do not believe that on this, question defendant’s contention has the sanction of the modern cases. It may have been well founded at common law, but does not seem to have the approval of the courts at the present time. In other words, the strict common law rule has been departed from by the courts in later .years. In 20 Am. & Eng. Ency. of Law, p. 44, it is said: ‘According to an early English decision, the rule that full performance of an entire contract is a condition precedent to the servant’s right to recover anything under the contract, unless he has just grounds for abandoning it, or is excused by the master from full performance, is applicable even in case of the servants’ death during the term.’ ” But “ ‘the decisions in the United States hold that the rule has no application in the case of a servant’s death during the term; that death will excuse performance of an entire contract; and that a recovery will be permitted on a quantum meruit for services performed, the amount of recovery being subject to reduction by the amount of damages, if any, sustained by the employer in consequence of the servant’s not 'being able to complete the stipulated term of service, and the recovery in no case exceeding the contract price or the rate of it for the part of the service performed.’ The courts are not uniform in the wording of the rule. Some place is squarely upon the doctrine of proportioning the fee according to the service rendered, taking the contract price as the basis, whilst others denominate it a quantum meruit action, with, the contract price fixing the value of all the services, which contract price should be lessened .in the recovery by what damages the other party has sustained by the failure of full performance. The damages would be such as would be occasioned by getting another to complete the service and matters incident thereto.* * * Thus in New Jersey, in the case of Hargrave v. Conroy, 19 N. J. Eq. loc. cit. 285, it is said: ‘His services were what the defendant bargained for. If accident, sickness, or death had prevented his performing his engagement at all; he would have been entitled to no pay. Where part has been performed, and? the performance of the residue prevented without the fault of either party, he is entitled to pay in proportion, at the rate agreed upon for the whole.’ So, too, it is said in Clark, Executor, v. Gilbert, 26 N. Y. loc cit. 282, 84 *603Am. Dec. 189: ‘This court decided in Wolfe v. Howes, 20 N. Y. 197, 75 Am. Dec. 388, that, where a person is prevented by sickness or death from fully performing a contract for his personal services, which he has partially performed, compensation may be recovered for the services actually rendered by him under the contract. That decision shows that the plaintiff, as executor, may recover, in this case, compensation for the services his testator rendered for the defendant, although he was prevented by sickness and death from performing all he was to render according to the agreement between them; also, that the agreement is ‘of consequence’ in measuring or regulating the compensation to which the plaintiff is entitled. The latter conclusion is irresistible, for the reason that the agreement was not rescinded by the death of the testator, but remained in force, so far as to show'his employment by the defendant and the value of the services rendered under it. Besides, it would be palpably unjust to disregard the stipulated value of the testator’s services, for it is evident that he was employed in consequence of his integrity and capacity for the services required. * * * The Supreme Court of Vermont held, in Patrick v. Putnam, 27 Vt. 759, that a person contracting to labor for a definite term, who fails to fulfull his contract by reason of sickness, is liable to have the amount of his recovery reduced from the contract price, by the damages sustained by bis employer, in consequence of his not being able to complete the full term of service. This rule is equitable; and it should be applied to such cases, although the servant is not to be regarded as violating his contract, in consequence of his inability fully to perform it, by reason of his sickness or death; His failure fully to perform his contract, for such a cause, is his misfortune and not his fault; and his employer should neither gain nor lose by it. This rule is just to the servant as well as the employer, and it should have been applied to this case. Much more might be said in favor of this rule, but it needs no vindication; it is so well grounded in good sense it sufficiently commends itself. It may be said to be a common-sense rule, and common sense is the basis of all just law.’ ”
*601“Defendant contends that there can be no proportioning of the services at the contract rate; that a contract for personal services is an entirety, and no recovery can be had under the contract, if for any reason (death included) there has been a failure to fully perform. The first count of this petition was on the theory of full performance. The second count was likewise in one sense on the contract, but on the theory of proportioning the recovery on the basis of the work done as compared- with the portion remaining to be done under the contract. If therefore the contention of -defendant, as above indicated ,is correct, the ver-
*603Justice v. Lairy, 49 N. E. 461, 19 Ind. App. 272, 65 Am. St. Rep. 405:
“But appellee would be entitled to compensation for services rendered by him in the case up to the time of his incapacity to *604practice. * * * He severed his connection with the case absolutely, and lost any right to any fees in the case under his original employment for that time on. * * * Yet there are sound reasons for holding that when an attorney at law, who is a member of a law firm, becomes a judge of a circuit or other court, at that instant the parttnership is dissolved, and that a contract of employment in pending business ¡in such a case is of a divisible nature, ujader which a recovery may be had for services of which the client has already had the benefiit, but that- such a person can have no interest in any fees for services rendered by the remaining member of the firm in concluding that particular business.”
I have carefully examined the various assignments of error made by the defendants, and I think that they are without merit. I think that no error is shown in the instructions to the jury, and that the verdict in favor of Egan for his services performed before his disbarment is just, and should be allowed. I think that the value of the services performed by the appellants, as disclosed by the special verdict in favor of the appellants, should 'likewise be allowed. ■
I think that the motion to dismiss the plaintiff’s complaint was premature, and that the plaintiff took further proceedings in said action within the year after the case had been decided in the Supreme Court; that the plaintiff complied with section 3171, R. C. 1919; that the overruling of said motion to dismiss was a matter within the sound discretion of the trial court; and that suffilcient cause for the delay was shown; and that there 'was no abuse of discretion in denying said motion. I think the court did not err in overruling Egan’s motion for judgment upon the issues notwithstanding the verdict of the jury. I fail to see how the plaintiff could be deprived of his compensation earned by -him in the common enterprise prior to his disbarment. The defendants were engaged in a point enterprise, and it became their duty, when Egan was disbarred, to liquidate the assets of the -enterprise in the manner provided by the contract. I think that no additional penalty should now be allowed o-r fixed against Egan on account of his disbarment, and that the verdict of the jury in favor of Egan for $612 and costs of $80.10 should be upheld, as should also the finding of the jury to the effect that defendants earned $1,500 subsequent to the disbarment of Egan. These issues were *605passed upon by the jury the second time, and should be held conclusive.